   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 1 of 19 PAGEID #: 79


                                                                             ,..,,     Fil. _r,:.c-r·,
                                                                                                   .__,
            TN THE UNITED STATES DISTRICT COURT                             i,1CHARO         VI.     NA~;::l
             FOR THE SOUTHERN DISTRICT OF OHIO                                       Kn o-
                                                                              C...l E""k'               . ,1,, '
                                                                                             ,-. rr.,.1,.:,-j
                                                                                                 '      ~..,   '   ....,
                                                                                                                   ~




                                                                       WZ1 HAR 31 PM 2: 58
                                                                        l   ! :') !)I(' ·rt;i ....   ,. ..-~..-.... , .... -
                                                                        ':·· •       •I.,) I/\,;.,   i l,i,,;1_.h I
                                                                        ~UUHIEHN DiST. Olm
                                                                       tAST. DIV. COLUMBUS
TIMOTHY GALES                                     } Case No. 2:21-cv-328
   PLAINTIFF                                      }
V.                                                 } Judge Micheal H. Watson
                                                  }Magistrate Judge, Kimberly
 THOMAS P. CHARLES, et, al.,                      }Jolson



                                                Jury demand endorsed herein,


PURSUANT TO FEDERAL RULE15 CIVIL: PLAINTIFF AMENDED
1983 RETALIATION COMPLAINT




I. Now comes Plaintiff, Timothy Gales with the permission of the court
submits his amended 1983 retaliation complaint. However, for the court to
understand the full nature and involvement of all defendants, even though
time barred for sake of the two year statute of limitation. The plaintiff will
provide context to the complaint so the court will understand how and why
the plaintiff brings this 1983 action against the defendants.

TI. On March 20, 2013, the plaintiff was terminated from his employment by
Thomas P. Charles at the recommendation of then, state patrol superintendent
John Born. After John Born and Thomas Charles authorized the state patrol
to conduct an illegal private property investigation as it related to the sale of a
motor vehicle to an acquaintance. The Plaintiff returned to $2100 in a fifth
third money order back to the acquaintance. However, the patrol
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 2 of 19 PAGEID #: 80



 investigating trooper placed a valid money order into evidence and deprived
the acquaintance from cashing the money order. The trooper took false
information to the grand jury and claimed that the plaintiff had stolen the
money and had the plaintiff falsely indicted on a theft charge. The trooper
committed the perjury to assist Thomas Charles to fire the plaintiff for filing
complaints and for resisting racist behavior at the agency.
III. On February 7, 2014, the plaintiffTimothy Gales was acquitted ofthe
theft charge by the jury. Thomas Charles, and John Born refused to allow the
trooper to testify and perjure on herself on the stand. John Born and Thomas
P. Charles were livid and vowed that the plaintiff would never return to work
as an enforcement agent "EVER", for the department of public safety.
Therefore, Thomas Charles, allowed the Ohio State Patrol superintendent
John Born to unlawfully oversee the Ohio Investigative Unit without the
Ohio General Assembly passing laws or amendments so that John Born could
continue to harass the plaintiff.

ITT. On September 10, 2014, the Plaintiff attended an arbitration hearing with
the office of collective bargaining and the Fraternal Order of Police. The
plaintiff went before arbitrator E. William Lewis, for a two day hearing on
the issue of discharge.

TV On November 24, 2014 arbitrator E. William Lewis delivered his award
to the aforementioned parties. Arbitrator E. William Lewis restored the
plaintiff back to his employment and ordered the state to immediately return
the plaintiff back to his position with back pay less 30 day suspension for
allegedly misusing OHLEG. And supply receipt of unemployment and other
earnings toe offset from April 13, 2013 until November 24, 2024. No
additional information flowed from the arbitrator award after the above date.

V John Born, at this point has now been appointed director of public safety,
to replace Thomas P. Charles, at, Charles request. Therefore, John Born upset
with the arbitrator ruling. Requested the office of collective bargaining to file
with the common pleas court, an application to vacate the November 24,
2014 award. However, on May 19, 2016 the common pleas court upheld the
award. Please note: this appeal was the very first in the history of collective
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 3 of 19 PAGEID #: 81



bargaining requested by Public Safety. John Born Paul Pride, and Charles
were livid that they lost the appeal.


VT. Therefore, On. June of 2016, John Born requested that the office of
collective bargaining to appeal the lower court decision to the Tenth District
Appeals Court of Ohio. However, on April 14, 2017 the Tenth District Court
of Appeals upheld the lower court decision, to the dismay of Born, Charles,
and, Pride., and further affirmed that the defendant, namely, the State pay
interest on all money due the plaintiff in addition to back pay and benefits.
 (a.) It should be noted that during the time of plaintiff 2016 201 7appeals,
John Born, Paul Pride, met on several occasion and spoke with Gwen
Callender and Douglas Behringer in reference to forcing the plaintiff
departure from DPS as an enforcement agent. Gwen Callender also ordered
me to come to the fraternal order of police and for the state, personally told
me she wanted my resignation and that was the only thing she was after, My
resignation from the state. The plaintiff declined Gwen Callender was highly
upset she could not get my resignation for the state of Ohio at their request

VII. On May 15, 2017 the plaintiff Timothy Gales was returned back to his
position as an enforcement agent. The state on June 26, 2017 removed from
the plaintiff back pay$ 35.300 as an offset, uncontested by the plaintiff, for
income and unemployment received from April 13, 2013 until November 24,
2014 as required by E. William Lewis issued time stamped period, on the
arbitration award. No additional sanctions were provided for by the arbitrator
including mitigation language for any additional years of the parties
continued disputes

VIII. January 11, 2018, the Defendants John Born, Paul Pride, with the
approval of Douglas Behringer, Gwen Callender, and Cathy Brockman, of the
FOP opened an unlawful investigation, claiming that the plaintiff failed to
adhere to an arbitration award issued on November 24, 2014 by Arbitrator E.
William Lewis. There were no new issues that could have resulted in
discipline from the original award.
     Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 4 of 19 PAGEID #: 82



TX On March 20, 2018, John Born, Paul Pride with the assistance of Douglas
Behringer, Cathy Brockman, and Gwen Callender, terminated the services of
the plaintiff as a result of retaliation for rejecting racism and speaking out on
the issue by filing complaints.

X.      USC 42 1983 RETALIATION CLAIM: FIRST AMENDMENT


(a). In broad terms, the First Amendment protects the rights to be free from
government abridgment of free speech. Retaliation for the exercise of First
Amendment rights is a constitutional violation. In fact, an act taken in
retaliation for the exercise of a constitutionally protected right is actionable
under Title USC 42 1983. The courts have defined three things the plaintiff
must demonstrate.
(1 ). First the plaintiff engaged in protected conduct this means the plaintiff
speech or expression was the type traditionally protected under the First
Amendment.
(2). Second, an adverse action an adverse action was taken to deter a person
of ordinary firmness from continuing to engage in that speech or conduct.
(3) Third there is a cause an effect relationship between the adverse action
and the free speech motivated at least in part by the plaintiff protected
conduct.
The plaintiff is prepared to prove each and every element set forth by the
court to substantiate he has suffered injury from retaliation of all defendants
named herein.
                          AMENDED COMPLAINT

XI.     COUNT (1) 1983 RETALIATION CLAIM IST
AMENDMENT

(Al). On January 25, 2019 the plaintiff Timothy Gales received final
resolution from his September 10, 2018 arbitration hearing presided by
Arbitrator David Stanton. The handpicked and good friend of Douglas
Behringer of the fraternal order of police. Douglas Behringer was very proud
of his selection after having discussions with John Born, Paul Pride, and staff
attorney James Hogan. Douglas Behringer assured John Born, Paul Pride,
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 5 of 19 PAGEID #: 83



 and James Hogan, that his friend David Stanton would take care of the
 problem with the plaintiff. And after a careful review of the fraudulent award
 clearly demonstrates that David Stanton issued an award in violation of the
 laws of Ohio, and the laws of the United States for the sole purpose to assist
the FOP, and it representatives Douglas Behringer, Cathy Brockman, and
 Gwen Callender to allow the defendants to retaliate and deprive the plaintiff
of his protected speech and equal protection rights against the state of Ohio
 and it directors, and superintendent. Namely, Ohio Department of Public
 Safety, Thomas P. Charles, (former director) John Born (former director) state
Patrol, Paul Pride (former), (superintendent of (OSP) State Patrol. By
continuing to carry out the bad actions of their predecessors, and while
joining in to retaliate against the plaintiff for his asserting his protected First
Amendment speech. And by depriving the plaintiff of his equal protection
right under the 14th amendment by unlawfully seizing the plaintiff 33 year
career by retaliation. The acts occurred while under color of law by the state
actors.

(A2). Pursuant to Federal Arbitration Act, which recognize arbitration over
litigation when a grievance has been filed. Courts have set aside or dismissed
civil litigation in favor of arbitration. In addition, both state and federal courts
have stated no civil actions can commence against a party until the issue of
arbitration has been resolved .. In addition, section 10 of the federal
arbitration act allows courts to set aside awards by arbitrators who have
committed fraud, evidence of partiality, misconduct by the arbitrator, and
arbitrator exceeding his authority. The plaintiff is prepared to prove each
element against the arbitrator that demonstrates his January 25, 2019 award
was procured by fraud, misconduct, partiality, and with David Stanton
exceeding his authority and clearly acted outside his duties as his arbitrator
ethics required and then used his position to impose his own brand of
industrial justice from an expired contract that ended 6.30.2015, to assist,
Thomas P. Charles, John Born, Paul Pride, James Hogan, of the department
of public safety, and his good friendships with Douglas Behringer, Cathy
Brockman, and Gwen Callender, to terminate and, retaliate against the
plaintiff for his protected speech, under the First Amendment of the
constitution. Based on the foregoing is why it has taken so long to initiate
legal action against named defendants.
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 6 of 19 PAGEID #: 84




 XII.        DEFENDANTS TO THE JANUARY 25, 2019 AWARD

 January 25, 2019, allegation contained herein the fraudulent award

(A2). Thomas P. Charles, herein known as "Charles", used his authority as a
former director of the department of public safety, where his influence with
then, director John Born to assist him with his wishes to retaliate against the
plaintiff for filing complaints against him and accusing him " Charles of
being a "RACIST", and that the department of public was very
discriminatory towards it black employees. In the past "Charles had warned
all enforcement agents at a staff meeting not to make complaints of any kind.
" Charles further warned the agents to include this plaintiff that should a
complaint be filed whether with a name or anonymously he would find out
who made the complaint and they would be dealt with. The January 25, 2019
arbitration award reflected the retaliation when arbitrator David Stanton
relitigated and an issued award from an expired contract, that he knew had
been reviewed and closed by the two courts. The Franklin County Common
Pleas Court, and, the Tenth District Appellate Court. Without leave of the
court David Stanton reversed the decisions of the court and handed Thomas
P. Charles an award that reflected his wishes to retaliate and terminate the
plaintiff for asserting his rights to free speech.

 (A3). John Born, former director of the department of public safety, failed to
 protect the plaintiff from retaliation from Thomas P. Charles. Instead, John
 Born, headed up a group of named defendants herein, to assist him with his
 retaliation against the plaintiff by violating Ohio Revised Code 2711.09 and
 Ohio Revised Code 2711.14 confirmation of an award. As stated herein by
 the arbitrator, This case was heard by the Franklin County Common Pleas
Court after John Born initiated a motion by the Ohio Attorney General to
vacate the award. Then without leave of the court, John Born, interfered with
the rights of the plaintiff by ordering Paul Pride, former superintendent of the
Ohio State Highway Patrol, to conduct an investigation into offset allegedly
owed by the plaintiff. It is well known that any disputes related to an
arbitration award ie, corrections, modification, or vacating awards is the strict
jurisdiction of the common pleas 88 courts in Ohio. Not the Ohio State Patrol
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 7 of 19 PAGEID #: 85



under ORC 2711.11. However, John Born failed to ask for modification, or
correction of an award instead he chose to retaliate by orchestrating a fake
arbitration against the plaintiff, and by assisting in the selection of a rogue
arbitrator to overturn court decisions. The January 25, 2019 award
substantiates his motives. The Second Circuit Court, in the case of General
RE Life Corp v. Lincoln National Life Insurance,, 909f3d544(2dcir.2018)
where an arbitration award is ambiguous , the arbitrator retains their authority
to clarify an award. There is nothing in the law that allows John Born, Paul
Pride, to use unlawful means to correct an award. Simply put the award is a
fraud FOR THE PURPOSE OF RETALIATION.

(A4).
In addition, John Born without authority of the Ohio General Assembly
falsely and with malice in an effort to continue his retaliation. Allowed the
Ohio State Patrol to oversee the functions of the Ohio Investigative Unit. On
January 25, 2019, Arbitrator David Stanton issued an award in the name of
the Ohio Department of Public Safety, and the Ohio State Patrol. ORC
5503.01 designate the duties of the Ohio State Patrol Superintendent, and
provides for the appointment of troopers and radio personnel. The Ohio
General Assembly at no time identified the highway patrol as having the
ability to appoint enforcement agent and or oversee the operations of
enforcement agents. John Born, allowed this to occur in violation of the law
for the sole purpose to allow, OSP Superintendent, Paul Pride to retaliate, for
he and Charles, against the plaintiff, and by doing so, prevent other
enforcement personnel from engaging into the same activities as the plaintiff

(AS) On or about January 29, 2019, at the directions ofOSP superintendent
Paul Pride. The plaintiff arbitration award was placed on the agency portal
for all to review. The arbitration awards was placed in the OSP Portal where
enforcement agents and trooper must read and sign for no other reason than
to intimidate, retaliate against the plaintiff, by smearing his name through the
portal and alerting others that what has happened to the plaintiff can happen
to you as well. The scare tactic to not complain. John Born Knew or should
have known his retaliation would cause severe harm to the plaintiff well
being, health and his employment standings. However to not let his
predecessor Thomas P. Charles down. Born chose to retaliate and, deprive the
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 8 of 19 PAGEID #: 86



plaintiff of his rights to free speech and employment for sole purpose to
cause injury to the plaintiff. The plaintiff lost his 33 years of state
employment and retirement due to the unlawful and retaliatory action of John
Born.



XII. JANUARY 25,2019 ALLEGATION CONTAINED HEREIN

 (A6) Paul Pride, used his position as Superintendent of the Ohio State Patrol
 to authorize an unlawful and biased investigation as the details of the
 unlawful investigation is laid out in the January 25, 2019 award. Ohio
 Revised Code 4117.09 authorize contract agreements with parties. (See
 Appendix (B). The Plaintiff a member of the Ohio Fraternal Order of Police,
 and covered by agreement between the FOP and the Office of Collective
 Bargaining. At no time during the plaintiff employment was ever covered by
 an agreements with the Ohio State Patrol and the Fraternal Order of Police.
 However, Paul Pride committed the his unlawful actions solely to retaliate
 against the plaintiff for his protected speech for which his predecessor
 ""Charles." employed him to commit. ( Ohio Ninth District has stated in the
 case of (Gingrich v. Wooster, 9 th dist No.00CA0032,2001 WL22256*5
 (January 10, 2001) When parties agree to binding arbitration they agree to
 accept the findings of the arbitrator and may not relitigate the facts as found
 by the arbitrator. I n addition, the court stated that is the statutory duties of
 the court of common pleas under Ohio Revised Code 2711.10 (d) to make
 determination vacate an award. However, it is clear the intention of Paul
Pride, to use his position as superintendent of the Ohio State Patrol, to violate
the laws of Ohio and the constitution of the United States solely to retaliate
against the plaintiff for his rejection of racial impropriety at the defendant
agency. Therefore an award was issued in the name of the Ohio State Patrol
and sanctioned by Paul Pride on January 25, 2019, and by doing so,
unlawfully violated Ohio Revised Code 4117 10 ( d) and Ohio Revised Code
4117 .09 solely to retaliate against the plaintiff and to undue previously court
journal court cases for which Paul Pride, John Born, Thomas P. Charles, were
upset and disagreed with the findings of the court.
   Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 9 of 19 PAGEID #: 87



(A7) On or about January 29, 2019, with approval of Paul Pride, former OSP
superintendent of the patrol. The plaintiff award which identified the Ohio
State Patrol as a party in violation of the law. Identified the plaintiff as being
terminated for all 1700 patrol staff and all 80 plus Ohio Investigative Unit
Personnel to review, Paul Pride ensured the posting of the award for all to see
for the sole purpose to humiliate and retaliate against the plaintiff and to
cause and inflict injury to the plaintiff mental health and well being. The
award was procured by fraud as of the result of Paul Pride initiating an
unlawful investigation solely to retaliate against the plaintiff. Then placed on
the OSP portal to cause the plaintiff undue embarassment and retaliation, and
to prevent others for acting in the same manner as the plaintiff. Paul Pride
actions were retaliatory and in violation of Title USC 42 1983

XIII, THE JANUARY 25, 2019 AWARD ISSUED BY DAVID STANTON.

(A8). David Stanton a seasoned 30 plus year arbitrator with exceptional
experience in labor contract and disputes. Typically courts have found
arbitrator to enjoy the same immunity from civil suits as judges, unless it can
be found that an arbitrator acted in bad faith and exceeded his or her
authority. Arbitrator Stanton clearly and with malice aligned himself with his
good friends with the Fraternal Order Of Police. Namely, Douglas Behringer,
Cathy Brockman, and, Gwen Callender, for the sole purpose carryout the
objective of the defendants named herein to retaliate against the plaintiff.
Dave Stanton unlawful arbitrary, and capricious, conduct allowed his
signature to flow through a fraudulent and relitigated award for which he was
not the original arbitrator. The courts have stated an arbitrators powers are
terminated once an award is delivered to the parties. The court further stated
as in Lockhart at 101, citing Citizen Building, of West Palm Beach ,Inc. The
arbitrators powers are limited because.

    (A9). Arbitrators are appointees with but one single duty and*** and
the performance of that duty terminates their authority when the arbitral
board renders a final award. Its powers and duties under the submission are
terminated. Its authority is not a continuing one, and after its final decision is
announced it is powerless modify it, or revoke it, or make a new award upon
the same issues.
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 10 of 19 PAGEID #: 88




 (Al 0). The aforementioned case alone demonstrates fraud and deception on
the part of Arbitrator David Stanton. At issue was an award issued by
Arbitrator E. William Lewis on November 24, 2014. The award was appealed
by defendants John Born, Paul Pride, with the conclusion occurring on April
 14, 2014. However, on June 19, 2018 Dave Stanton accepted a case that had
been closed by the court then issued a fraudulent award based on his own
form of retaliation and industrial justice. David Stanton January 25, 2019
arbitration award, is ripe with bias and fraudulent, misconduct on the part
David Stanton, to include false statements made in reference to the fact that
the plaintiff was wrong by not providing his 2016 2017 taxes as ask for by
the John Born and Paul Pride, through Joe Exstein an administrator in Human
Resource department and is not part of my chain of command the plaintiff
reported to. The Internal Revenue Code 26 U.S. 7213 which reference
unauthorized disclosure ofinformation states in part below

(Al 1). For states and other person: Returns and returns information
It shall be unlawful for any person not described in paragraph ( 1) any return
or return information as defined in section 6103 (b) acquired by him or
another person. Any violation of this section shall be a felony punishable by a
fine not to exceed $ 5000 or five years in prison, The IRS code clearly did
not give to arbitrators the authority to order grievant to rule on taxes then
make his own judgment as to what he believed the mindset of the plaintiff
was at the time the plaintiff refused to release his taxes to the investigating
OSP trooper who under the law had zero authority to request the plaintiff
taxes. There is no written language in the contract agreement that Arbitrator
David Stanton interpreted to require the plaintiff to turn over his taxes. There
was no language in the award that stated the plaintiff must provide his 2016 -
2017 taxes for an offset. David Stanton clearly and with malice fashioned his
award to fit the needs of Thomas P. Charles, John Born, Paul Pride, Douglas
Behringer, Cathy Brockman, Gwen Callender, and James Hogan, and did so
for no other reason than to allow the defendants named herein to retaliate
against the plaintiff.

(A12) Arbitrator David Stanton, intentionally and with malice and for the
sole purpose to retaliate and issue his own brand of industrial justice
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 11 of 19 PAGEID #: 89



 fashioned a false and incomplete award based on testimony from state
 witnesses included
 1. Joe Exstein: who testified that he was told by staff attorney James Hogan
 not to pay any additional money to the plaintiff, even though he knew his
 calculations were wrong for calculating court ordered interest. However to
 satisfy the wishes of the defendants named herein and to support the award
 he fashioned and delivered on January 25, 2019 David Stanton intentionally
 omitted testimony that would have supported the plaintiff claim, that he was
owed thousands of dollars by the state of Ohio defendants named herein.
 (2). OSP Lt. Chad Miller, testified at the hearing that the during the
investigation process the plaintiff was truthful with his answers, in addition,
Mr. Miller explained that he did not have the authority to investigate the
plaintiff for alleged IRS tax violations, and that his investigation focused on
what the arbitrator requested the plaintiff to honor in the award. However,
David Stanton intentionally and with malice omitted any testimony given by
Lt. Chad Miller, so that he could fashion his January 25, 2019, award to meet
the demand of the defendants named herein. The fake arbitration conducted
by David Stanton was nothing more than a sham.
(3) OSP Captain Lennox, testified that the plaintiff very well could have
misunderstood his responsibility as it related to providing documents.
However Captain Lennox admitted the plaintiff was not being dishonest
based on his own interpretation of the award issued by E. William Lewis on
November 24, 2014. However, David Stanton, intentionally and with malice
on January 25, 2019, omitted any testimony made by Capt Lennox for the
sole purpose to fashion an award to meet the demand of the defendants
named herein and to allow retaliation by the defendants and himself
(4). Katy Robeson, testified ans was caught in a lie when she claimed that the
plaintiff failed to tell her he had been terminated from his employment when
he was hired by Allied Universal Security where she served as human
resource manager. She then was hired by the defendant agency in the human
resource department. However, with her interview with OSP clearly
demonstrates she was untruthful when she stated that the plaintiff told her he
had been fired by the defendants agency named herein. However, David
Stanton, intentionally, and with malice omitted any false testimony made by
Katy Robeson, so that he could fashion a falsified and untruthful award to
meet the demand of the defendants names herein, David Stanton action were
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 12 of 19 PAGEID #: 90



intentional and he meant to inflict serious harm by retaliating against the
plaintiff for his expression of free speech by refusing to provide his
constitutionally protected IRS tax documents for which he has no authority
under an expired contract to make judgment on.

(Al3) On January 25, 2019, Arbitrator David Stanton went into great details
of how and why the plaintiff deserved termination. At no time did the
arbitrator point out the misdeed of the defendants. The arbitrator in the award
issued, unlawfully reduced the plaintiff state employment from 33 years to
having only 21 years of service. Arbitrator Stanton with the help of the
defendants named herein, intentionally changed the plaintiff tenure, so that he
could fashion an award, and make it appear, that he didn't take employment
away from an employee, who had met his retirement years. However, with
malice and to assist the defendants named herein. David Stanton fashioned
his award with the plaintiff being employed by the state and had tenure of
only 21 years reduced from 33 years. As stated David Stanton arbitration
hearing was a sham. Dave Stanton was bought and paid for by the
defendants.

 (6). On January 25, 2019, David Stanton delivered an award to the
 defendants in violation of FAA and Ohio Laws to include ORC 2705
contempt section, and ORC 4117.09, ORC 4117.04 Parties agreement. The
defendants appointed David Stanton as arbitrator for two purposes, to
overturn the decision of the Franklin county common pleas court, and to
overturn the decision of the appeals court based on an award issued by E.
William Lewis, then terminate the employment of the plaintiff. in fact, David
Stanton, overturned an award issued by the· original arbitrator, E, William
Lewis, solely, to meet the demand of the defendants named herein. David
Stanton, had absolutely no authority on January 25, 2019 to disturb the
decisions of the court. Nor, did he have any authority to fashion an award
with the Ohio State Patrol who were not the employer of the plaintiff
pursuant to Ohio law. The contract that E. William Lewis issued his award
under had expired on June 30, 2015. Arbitrator David Stanton revived an
expired contract that knew or should have known no longer existed, and that
there were no real parties to the contract. Then allowed his signature to flow
through an award as if his award was made from a valid contract. It was not.
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 13 of 19 PAGEID #: 91



However, in doing so David Stanton violated well well established public
policies. He did so to retaliate against the plaintiff for no other reason than to
violate the protected rights of the plaintiff free expression of speech, and to
assist the defendants named herein to retaliate. Against the plaintiff and
reverse court decisions. (See Appendix C award 1.25.2019).



TX.      FRATERNAL ORDER OF POLICE RETALIATION 1.25.19

(Al4) Douglas Behringer, on January 25, 2019, received through email an
award from Arbitrator David Stanton, captioned: Ohio Department of Public
Safety, and the Ohio State Highway Patrol. Douglas Behringer is a seasoned
labor attorney for defendant Ohio Fraternal Order of Police. He is well versed
on arbitration negotiations and, in determining who are parties to agreements
he has negotiated, specifically, agreements between the office of collective
bargaining and the FOP. Douglas Behringer knew or should have known that
he was violating ORC 4117.09, and ORC 4117.04, Ohio Collective
Bargaining laws, when he intentionally engaged himself and the fraternal
order of police into a staged second arbitration, based on a previously issued
November 24, 2014, award, issued by arbitrator E. William Lewis. This
second arbitration occurred without a valid contract agreement, and in
violation ofORC 4117.09, Douglas Behringer knew the Ohio State Patrol
were no longer members of the fraternal order of police. Douglas Behringer
also knew that the Ohio State Patrol formed a union, known as the Ohio
Troopers Association, and enforcement agents hired under the department of
public safety were not members of the troopers association collective
bargaining agreements. And, that there were no agreements made between
the Ohio Office of Collective Bargaining under ORC 4117 .10 (D) to include
any agreements between the FOP and the State Patrol. Douglas Behringer
knew from the beginning that his involvement was unlawful , and failed to
properly represent the plaintiff. His actions were to assist the defendants
named herein, and himself, to retaliate against the plaintiff for his protected
activities. There were no legal basis for a second arbitration. The contract had
expired on June 30, 2015.
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 14 of 19 PAGEID #: 92



 (A15). On January 25, at approximately 6:25 pm Douglas Behringer
 contacted the plaintiff via Cell Phone and explained the arbitrator decision. A
heated argument occurred after he stated I shouldn't have pissed off the
 arbitrator by refusing to retire. I attempted to explain to him it was my right
to refuse if the plaintiff chose not to retire. The plaintiff reminded Douglas
Behringer of his earlier comments that his good buddy Dave Stanton would
take care of the plaintiff for the union because he great friends with the
union. His response was "well",you lost your grievance. Doug stated, you
are done with the state. I emailed you a copy of the arbitrator decision so you
can read it yourself
 The plaintiff asked Douglas Behringer, what grounds did the arbitrator have
to rule on a confirmed arbitration and terminate the plaintiff services.
Behringer response, ''well it looks like you were dishonest about your taxes
and the arbitrator to great offense to your dishonesty in his award. I further
explained to Douglas Behringer, His good buddy Dave Stanton was bought
and paid for as soon as he was assigned the arbitration. And the fraternal
order of police knew what they were doing was wrong. Douglas Behringer
stated I have more people to worry about not just you Timothy! And hung up
the phone.

(Al6). On or about February 12, 2019, the plaintiff made contact with FOP
representative Curtis Hundley, and requested that he ask Douglas Behringer
to appeal the fraudulent award issued by David Stanton. I explained this
award can't stand, it was procured by fraud, and by an expired contract. The
following day Curtis Hundley contacted Douglas Behringer the FOP
representative and was told by FOP Behringer, that he was not going to do a
damn thing for "Gales", Mr. Hundley stated, Behringer said what do he
expects from me, "ouote", the guy ( Gales) speaks negative of him, now he
want my help. . . So what do he want me to say! Oh that the arbitrator
discriminated against him. "Well tell him I wont be doing shit for him. "End
quote", He then stated he called Thomas P. Charles a Racist I will not fight
for his ass. He (Gales) better take his request for appeal, to the higher ups.

(Al 7), On March 23, 2020, the plaintiff submitted an email to Douglas
Behringer which outlined his retaliatory and discriminatory actions taken
against the plaintiff as of the result of the January 25, 2019 award issued in
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 15 of 19 PAGEID #: 93



violation of the laws of Ohio and the United States. The complaint outlined
discriminatory, and retaliatory action of Douglas Behringer. In addition, to
his complete failure to properly represent the plaintiff with whom he forced
into a staged arbitration as outlined in the January 25, 2019 award. Behringer,
failed to protect the rights afforded the plaintiff. Instead, he did so by,
aligning himself with Thomas P. Charles, John Born, Paul Pride, James
Hogan, and his good buddy David Stanton, so that he could engage in an acts
of retaliation and deprivation against the plaintiff for filing complaints and,
resisting racism. (See Appendix A 2 - 3 .23 .20 email to Behringer). The
complaint made was not investigated by FOP of the plaintiff concerns.

(Al 8). Cathy Brockman, director of the Ohio Fraternal Order of Police., and,
Gwen Callendeer, chief legal for the FOP
On March 29, 2019, the plaintiff Timothy Gales submitted a 56 page
complaint letter to Cathy Brockman, that outlined the years of mistreatment
the plaintiff had received from staff members of the FOP. Namely, Douglas
Behringer, and former representatives, Paul Cox, and Joel Barton. The
plaintiff explained in his letter to Ms. Brockman the failure of Doug
Behringer to represent fairly at a staged arbitration he helped the defendants
put together. On April 9, 2019, Cathy Brockman,and Gwen Callender,
provided a negative response to the plaintiff request. Ms. Brockman in her
response to the plaintiff. Denied the plaintiff request for an appeal to
common pleas court. Instead she provided information that typically a judge
would write in his or her opinion to vacate an award. The fraternal Order of
Police do not have the authority to fashion decision, left to the court. Ms.
Brockman, pointed in her letter and acknowledged the plaintiff dislike for
Douglas Behringer ( See A-1- FOP 4.9.20 response letter). Cathy Brockman
further pointed out in her letter, that pursuant to Ohio Revised Code 2 711.10
that there are limited grounds for challenging an award and my claims do not
exist. Even though the award was procured by fraud, and retaliation by the
fop and Behringer. The award was issued under an expired contract, and the
award was re-litigated from the original award in violation of the law. This
violated my due process rights under the 14th amendment. TRIED TWICE
FOR THE SAME ACT However, Cathy Brockman and Gwen Callender
were engaged to assist the defendants named herein to retaliate against the
plaintiff. That the two used their positions retaliate by having there good
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 16 of 19 PAGEID #: 94



 friend David Stanton reverse court decision and terminate the plaintiff based
on his complaints and by identifying Thomas P. Charles as a discriminatory
and racist director. Cathy Brockman, and Gwen Callender collectively
retaliated against the plaintiff and deprived the plaintiff of his employment
rights and property by assuming the very same customs as used by the
STATE defendants named herein and under color of law. The staged and
unlawful arbitration approved by Cathy Brockman and Gwen Callender was
a complete sham. So simply put, Cathy Brockman, and Gwen Callender are
now protecting Dave Stanton and Douglas Behringer for their involvement
with the scheme to retaliate. In essence, Ms. Brockman has stated in her letter
pursuant to section 20. 09 of the expired contract. She failed to point out in
the same section where it state that should the arbitrator violate state law the
parties to include employee may seek redress. Now she basically stating, the
plaintiff got what he bargained for and what he deserve. Catrhy Brockman
now believe that the unlawful acts by the defendants is now binding on the
plaintiff. (See appendix A-1 Letter). Because the FOP will not pursue an
appeal for the plaintiff. The plaintiff pursued his own appeal as a result of the
refusal and failure to represent by the FOP and it representatives. It was the
intent of the fop to deprive and retaliate against the plaintiff for his protected
activities and assist the defendants named herein to seize the

X.           JAMES HOGAN DPS LEGAL ATTORNEY
(Al 9) Is hereby named in his individual capacity as in house legal adviser for
the department of public safety. James Hogan is an experienced labor
attorney having at one time worked for the Ohio Office of Collective
Bargaining as their legal counsel. James Hogan is very well·versed in
contract negotiations, as well as, establishing parties to valid contract
agreements for the state of Ohio, as provided for in ORC 4711.01 to 4711.09.
James Hogan, is also well trained on the enforcement of arbitration awards
issued by arbitrators.

(A20) On January 25, 2019, James Hogan received from David Stanton an
arbitration award. The award was titled Parties, the Ohio Department of
Public Safety, and the Ohio State Highway Patrol. James Hogan knew based
on his experience as a labor attorney, that the aforementioned designation as
parties by the arbitrator was wrong, and incorrect. It was attorney James
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 17 of 19 PAGEID #: 95



 Hogan, who attended the fraudulent and staged arbitration for which a
 January 25, 2019 award was issued. It also was James Hogan who attended
 the September 10, 2014 arbitration conducted by E. William Lewis as it
 related to the plaintiff grievance against Thomas P. Charles and John Born.
 James Hogan, used his position as a state labor attorney to influence the
 decision of the arbitrator by telling him. Under no conditions do John Born or
 Paul Pride, both, defendants named herein, would accept nothing less than
 the plaintiff termination. James Hogan acted in the same manner as Thomas
 P. Charles, John Born, and Paul Pride while under color of law And as a
 result of the sham award issued by David Stanton, James Hogan assisted
 defendants named herein to retaliate against the plaintiff for his protected
 activity. On several occasion the plaintiff submitted email to Mr. Hogan,
 requesting that the defendants (state) pay interest and additional back pay
 owed. With the latest email being sent July 7, 2020. James Hogan ignored the
email in its entirety and refused to respond. James Hogan, committed the act
and refused to respond based on the plaintiff filing complaints on the agency,
and, defendants named herein. In addition, during the 2018 arbitration fake
hearing. Joe Exstein testified that, it was James Hogan who told him not to
pay the any additional money to the plaintiff that was owed. James Hogan
committed the retaliatory acts for no other reason than to support the wishes
of Thomas Charles, John Born, and Paul Pride, all who had in the past been
sued by the plaintiff in federal court and in state court. Therefore, James
Hogan assumed the same customs and norms of the defendants named herein
to retaliate against the plaintiff for rejecting discrimination and racism. As a
result, the January 25, 2019 fake arbitration award stole a 33 year state
employee career due to retaliation and deprivation of rights. James Hogan
failed his ethics as an attorney, however he chose to use his position as a
labor attorney to retaliate and cost a 33 year Black law enforcement officer
his career with no other justification other than retaliation. ( See appendix A
July 7, 2020 titled back pay and interest owed)
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 18 of 19 PAGEID #: 96




XI. COUNT TWO: RETALIATION VIOLATES 14TH AMENDMENT 1983


(A21 ). In the case of Carlos Vegas a math teacher with the long island school
system who had filed retaliation and discrimination complaints against the
Long Island school board. The Federal Second Circuit found that retaliation
for discrimination complaints counted as deprivation of any rights, privileges,
or immunities under the equal protection clause of the 14th Amendment and is
actionable under 1983. Therefore, the plaintiff Timothy Gales is asking the
court to find all defendants named herein to be in violation of the plaintiff
equal protections rights under the fourteenth amendment of the constitution.
The defendant named herein, intentionally and with malice deprived the
plaintiff of his rights by coming together as a group to unlawfully seize the
employment of a black law enforcement officer and to satisfy the wishes of
Thomas P. Charles, John Born, and Paul Pride based on the plaintiff filing
complaints and lawsuits against them, the defendants retaliated by taking the
plaintiff employment by discriminatory and retaliatory means.

XII.                            CONCLUSION

The plaintiff is asking the court to set a trial date by jury for the case to be
heard. The plaintiff is prepared and ready to prove each allegation contained
in his amended complaint which allege constitutional 14th amendment
violation of equal treatment and first amendment violation for expression of
speech.. The plaintiff is asking ten million dollars in compensatory damages
from Thomas P. Charles, John Born, Paul Pride, James Hogan, as well as
punitive damages. The plaintiff is asking 6 million in compensatory damages
from the Fraternal Order of Police, Douglas Behringer, Gwen Callender, and
Cathy Brockman, along with punitive damages deemed appropriate by the
court. The Plaintiff is asking 2 million dollars in compensatory damages from
David Stanton, as well as punitive damages as deemed appropriate by the
court. The plaintiff request a written apology from Cullen Jackson, The
plaintiff request no compensation from Cullen Jackson.
  Case: 2:21-cv-00328-MHW-KAJ Doc #: 7 Filed: 03/31/21 Page: 19 of 19 PAGEID #: 97




Special note:

The plaintiff is advising the court that there is presently an open case with the
Ohio Supreme Court. Case No. 21-0331 filed March 15,2021




                            Certificate of Service
I Timothy Gales the affirm that a copy of the amended complaint was sent to
the defendants at the below address via U.S. Mail on March 31, 2021, to,
Thomas P. Charles, John Born, Paul Pride, James Hogan, 1970 West Broad
Street Columbus, Ohio 43223. Douglas Behringer, Cathy Brockman,
fraternal order of police, Gwen Callender 222 Town Street Columbus Ohio
43215. David Stanton, 7321 New Lagrange Rd, Covington Kentucky,40222
and Cullen Jackson 1602 West Broad street Columbus Ohio 43223

                   /1/ ~/ VL-
  . thy Gal es (V1--"V'-
Ttmo                       ' /· ·-3/- 2)1
                                        2·




710 Glendower Avenue
Columbus, Ohio 43207
614 376.9346
tgales3 7@gmail.com
